DETAILED ACTION

1.	
This is in reply to an application filed on 01/17/2020. Claims 1-20 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.




4.
 CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 8). If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,581,876 in view of Mahaffey and Aw (as mentioned below), wherein the claims of the patent No. 10,581,876 do not recite: the unified index enables naming of objects in the event using a unitary language, the objects including the resource, however Mahaffey substantially teaches an application data may include metadata such as information about a plurality of .


6.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. US 2015/0163121 (hereinafter Mahaffey), and further in view of Aw et al. US 2011/0295857 (hereinafter Aw).

Regarding claim 1 Mahaffey teaches a method, comprising: identifying, by a computer, an event in a data network; analyzing, by the computer, the event in the data network, the analyzing including at least one of: identifying a type of the event; identifying an entity that initiated a request associated with the event; or identifying an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey such that the invention further includes a unified index stored in a database, wherein the unified index enables naming of data using a unitary language. One would have been motivated to do so to make the system more efficient, for example speed up the searching process.

Regarding claim 2 Mahaffey as modified teaches the method according to claim 1, wherein the naming of objects in the event comprises parsing the event to a plurality 

Regarding claim 3 Mahaffey as modified teaches the method according to claim 1, wherein the entity comprises a device, a type of the device, a plurality of user devices, or a user [0122-0123].
 
Regarding claim 4 Mahaffey as modified teaches the method according to claim 1, wherein the type of the event comprises a local request, a request sent to a server computer communicatively connected to the computer, a request sent to a web source over the data network, or an outgoing communication [0122].  

Regarding claim 5 Mahaffey as modified teaches the method according to claim 1, wherein the resource associated with the event comprises a file, a document, a web page, a server to which the request was sent, or a link to the resource [0122].  
Regarding claim 7 Mahaffey as modified teaches the method according to claim 1, wherein the event comprises a request sent by a user device or to the user device, a file download, a file view, an attempt to connect to a network, to log on to a server, or a combination thereof [0122].

In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 9: Rejected for the same reason as claim 2
In response to Claim 10: Rejected for the same reason as claim 3
In response to Claim 11: Rejected for the same reason as claim 4
In response to Claim 12: Rejected for the same reason as claim 5
Regarding claim 13 Mahaffey as modified teaches system of claim 8, further comprising: a policy enforcement point having a set of rules executable by the processing unit, the set of rules when executed by the processing unit configures the system for handling an identified potential security incident based on at least one of the set of rules (Mahaffey teaches a server system may include a plurality of components to perform a plurality of functions such monitoring, evaluating, and responding to activities [0117-0118], fig. 7,12, wherein the server may send instruction to a device to block an application from executing on device or to perform other actions [0064]). 
In response to Claim 14: Rejected for the same reason as claim 7
In response to Claim 15: Rejected for the same reason as claim 1
In response to Claim 16: Rejected for the same reason as claim 2
In response to Claim 17: Rejected for the same reason as claim 3
In response to Claim 18: Rejected for the same reason as claim 4
In response to Claim 19: Rejected for the same reason as claim 5
In response to Claim 20: Rejected for the same reason as claim 7


7.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey and Aw as mentioned above, and further in view of Karunakaran et al. US 2016/0219060 (hereinafter Karunakaran).

Regarding claim 6 Mahaffey as modified teaches the method according to claim 1, wherein the computer comprises a server having a processing unit and a policy enforcement point, the policy enforcement point having a set of rules executable by the processing unit, the set of rules when executed by the processing unit configures the server for handling an identified potential security incident based on at least one of the set of rules (Mahaffey teaches a server system may include a plurality of components to perform a plurality of functions such monitoring, evaluating, and responding to activities [0117-0118], fig. 7,12, wherein the server may send instruction to a device to block an application from executing on device or to perform other actions [0064]).  Mahaffey does not teach a system comprises a proxy server. Karunakaran substantially teaches a proxy server may store a plurality of rules to handle security issues [0047], and fig. 1A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey such that the invention further includes a system comprises a proxy server. One would have been motivated to do so because proxy server saves bandwidth by caching files or compressing incoming traffic, and improves security.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494